DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to the reply received 07 March 2022. 
Claims 1, 3, 4, 5 were amended 07 March 2022. 
Claim 2 was cancelled 07 March 2022. 
Claims 1 and 3-10 are currently pending and have been examined. 

Claim Objections
Claim 1 is objected to because of the following informalities: “keeping inspecting the original signal” is not grammatically correct.  Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1, 3-10 are drawn to a method which is a statutory category of invention (Step 1: YES). 
Independent claims 1 recites predicting sleep apnea from neural network, comprising steps as following: retrieving an original signal, segmenting the original signal based on a first threshold value and a second threshold value; utilizing a sliding window to linearly inspect the original signal and calculating a maximum value of the original signal; upon said maximum value being greater than said second threshold value, a snoring signal and a position thereof being recognized; keeping inspecting the original signal toward a left direction and obtaining a sum value of an absolute value of the snoring signal; upon the sum value being less than the first threshold value, a stop position being set; the signal fell between said start position and said stop position being segmented and recognized as a snoring signal vector with one dimension; applying a feature extraction algorithm to said snoring signal vector with one-dimension to transform the snoring signal into a feature matrix of two-dimensional vector; and applying a neural network algorithm to said feature matrix of two-dimensional vector for classifying and then providing a result indicating a number of times sleep apnea and sleep hypopnea within the snoring signal. 
The recited limitations, as drafted, under the broadest reasonable interpretation, cover mathematical relationships by calculating matrixes and signals. If a claim limitation, under its broadest reasonable interpretation, covers mathematical relationships or mathematical calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
The judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including “mini-microphone”, “one or more processors”, and “computer storage memory”, are recited at a high level of generality (e.g., that the calculating and displaying is performed using generic computer components with instructions are executed to perform the claimed limitations). Such that they amount to no more than mere instructions to apply the exception using generic computer components. See: MPEP 2106.05(f). 
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic component cannot provide an inventive concept. See MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion at Figure 1, Figure 2 and 
Page 5, where “When performing PSG, the sound of snoring is recorded by a mini-microphone placed on a position above the suprastemal notch. But the present invention is not limited to such application.”
Page 4, where “The neural network algorithm is a convolutional neural network algorithm that has a dense convolutional network model as the decision model, and the dense convolutional network model further includes a plurality of dense blocks, a plurality of transition layers and a classification layer. The plurality of transition layers further includes a convolution process and a pooling process and the classification layer is a softmax layer. And the plurality of dense blocks further includes a dense layer, a batch normalization-rectified linear units-convolution layer and a growth rate”
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with route, conventional activity specified at a high level of generality in a particular technological environment. 
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claims 3-10 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 



Response to Arguments
The arguments filed 07 March 2022 have been fully considered. 
Regarding the arguments pertaining to the 102/103 rejections, these arguments are persuasive. The amendments overcome the prior art on record of Dafna (US 2020/0093423 A1), Akhter (Snore Sound Analysis Can Detect the Presence of Obstruction Sleep Apnea Specific to NREM or REM sleep) and Shoaib (US 2017/0132496 A1). Specifically, the claim limitations of: “inspecting the original signal toward a right direction and obtaining a sum value of an absolute value of the snoring signal… inspecting the original signal toward a left direction and obtaining a sum value of an absolute value of the snoring signal…the signal fell between said start position and said stop position being segmenting and recognized as a snoring signal vector with one dimension” overcome the current prior art and a new prior art search couldn’t find these specific limitations, the closest prior art found was that of Cho (WO 2016/126147 A1), however Cho failed to teach start and stop positions of segmenting a signal.  
Regarding the arguments to the 101 rejection, these arguments are not applicable to a 101 rejection. They are arguments pertaining to the prior art of Dafna and do not discuss the 101 rejection at all; Examiner has taken these arguments into consideration for the 102/103 arguments, but regarding the 101 rejection they are, as a whole, unpersuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A SASS whose telephone number is (571)272-4774. The examiner can normally be reached 7AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/ROBERT A SOREY/Primary Examiner, Art Unit 3626